Hunt, Chief Justice.
Paul Stewart killed Catina Sims by strangling her to death. He was convicted of malice and felony murder and sentenced to life imprisonment.1 He appeals and we affirm.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. *166307 (99 SC 2781, 61 LE2d 560) (1979).
Decided May 2, 1994.
Kimberly A. Dymecki, for appellant.
Lewis R. Slaton, District Attorney, Rebecca A. Keel, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Rachelle L. Strausner, Assistant Attorney General, for appellee.
2. We find no error requiring reversal in the defendant’s remaining enumerations.

Judgment affirmed.


All the Justices concur.


 Stewart killed the victim on September 25, 1991. He was indicted by the Fulton County Grand Jury on November 15, 1991. Following a jury trial, April 20, 1992-April 22, 1992, Stewart was convicted of malice and felony murder. The trial court merged the two convictions, and sentenced Stewart to life imprisonment. The court reporter certified the record on July 27, 1992. Stewart’s motion for new trial, filed May 21, 1992, and amended January 22, 1993, was denied in an order filed October 25, 1993. Stewart filed a timely notice of appeal, and his appeal was docketed in this court on December 22, 1993. It was submitted for decision without oral argument on February 8, 1994.